Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A, Figures 1-7: show a first “pensioning” component with a first drive as seen in Figure 8 below.

    PNG
    media_image1.png
    463
    419
    media_image1.png
    Greyscale

Species B, Figures 1-7: show a first “pensioning” component with a second drive as seen in Figure 9 below.

    PNG
    media_image2.png
    372
    339
    media_image2.png
    Greyscale

Species C, Figures 1-7: show a first “pensioning” component with a third drive as seen in Figure 10 below.

    PNG
    media_image3.png
    348
    352
    media_image3.png
    Greyscale

Species D, Figures 1-7: show a first “pensioning” component with a fourth drive as seen in Figure 11 below.

    PNG
    media_image4.png
    351
    350
    media_image4.png
    Greyscale

Species E, Figures 12-17: show a second “pensioning” component.
Species F, Figures 18-22: show a third “pensioning” component.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Currently, it appears that claim 1 is drawn to Species A-F. As dependent claims are written, some of claims are belong to only one of the above Species. Applicant is required to identify the claims readable on the elected species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate statues in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement or the examiner knows from past experience that an election will not be made by telephone. (See MPEP 812.01).
Examiner notes that the language “pensioning’ in the claims is unclear what it means. Is it meant “tensioning’?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/15/2022